PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/762,985
Filing Date: 23 Jul 2015
Appellant(s): ABB Power Grids Switzerland AG



__________________
Jerry DeLuca
Reg. No. 55,106
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 25, 26, 28, 31, 32-34, 37-44 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada et al. (2012/0282826) in view of Briggs (2,330,674).

Claims 5 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada et al. (2012/0282826) in view of Briggs (2,330,674), as applied to claim 1, further in view of Asada (2013/0291782).

Claims 35 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada et al. (2012/0282826) in view of Briggs (2,330,674) and Asada (2013/0291782), as applied to claims 5 and 47, further in view of Asada et al. (2012/0257704) and Hollander et al. (2009/0315725).

Claims 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada et al. (2012/0282826) in view of Briggs (2,330,674), as applied to claim 42, further in view of Kirchner et al. (6,108,597).

(2) Response to Argument
Claims 1, 37 and 42
	Appellant argues Briggs is directed towards an entirely different filed of endeavor from the underwater robot of Asada ‘826 or “the inspection device for use in a fluid container” of claim 1.
	The examiner respectfully disagrees.  As the MPEP 2141.01(a) states, a reference is analogous to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

	In the instant case, Appellant’s specification describes a need for a device to non-invasively inspect an inside of a tank without having to drain a liquid from within the tank or having to send a person into the tank; see the Background Art section on page 1 of Appellant’s filed specification.  To solve the described problem, Appellant’s disclose an inspection device having a plurality of channels and pumps that define a propulsion system within a housing of the device.  Appellant’s propulsion system uses the fluid surrounding the device to create propulsion forces that allow the device to maneuver within a fluid filled tank in a non-invasively manner.
	When determining if both Asada ‘826 and Briggs were "reasonably pertinent", the examiner concluded the prior art references and appellant’s claimed invention aimed to solve the same problem; i.e. a device that can maneuver with a fluid medium in an efficient and non-invasive manner.  Asada ‘826 and Briggs teach propulsion systems for maneuvering an object within a fluid medium.  In both references, the taught propulsion systems use a series of channels and pumps that allow the object to maneuver within a fluid medium.  Like appellant’s solution to the identified problem above, Asada ‘826 and Briggs disclosed channels and pumps that use the same fluid surrounding the device to create propulsion forces which allow for precise movements of the device through the fluid medium in a non-invasive manner.  Therefore, the examiner determined both the prior art references, Asada ‘826 and Briggs, solved the same problem by providing a series of channels and pumps used to maneuver a device within a fluid. 
	With respect to appellants arguments directed towards the presented modification, stating Asada’ 826 teaches away from such a modification, it appears appellants have misconstrued the examiner’s modification, alleging a person of ordinary skill would not have any reason to modify the under-water robot of Asada, based on Asada disclosing a large number of motors adds considerable mass and volume to the robot, making them difficult to control for fine maneuvering.  However, the examiner respectfully disagrees.  As presented in the Final Office action filed November 23, 2021, the channels taught in Asada et al. ‘826 are modified in light of the linear flow channels, exampled by conduits 41 and 43 in Fig. 13 of Briggs.  The reconfiguration provides a simpler propulsion system while maintaining less mass and volume to the robot.  The presented reconfiguration does not change the number of propulsion elements alleged by appellant, as the relied upon Fig. 13 of Briggs teaches two propulsion elements, 2 and 3, configured in linear conduits.  The taught number of pumps is the same amount as in Asada et al. ‘826.  Therefore, examiner’s presented modification does not change the number of pumps in Asada et al. but merely reconfigures the channels to be linearly formed within the housing.  The modification does not render Asada ‘826 unsuitable for its intended purposed and would not result in an arrangement having specific drawbacks related to increasing the number of pumps, as the number of pumps is unchanged by the proposed modification.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  Further, Briggs is not an unrelated field, as one of ordinary skill in the art of fluid dynamics would have the knowledge and skill set to use the concepts of scaling to modify the size of the propulsion components taught in Briggs to properly fit within the housing of Asada.  As by using non-dimensional governing equations of the physical system, you are quantifying physical laws independently of whatever units you will eventually choose to build the device or product. This makes the data "portable" to any units systems and allows someone of ordinary skill in the art of fluid dynamics to reconfigure the channels to Asada in view of Briggs.
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellants also argue replacing channels 1-4 with a single channel would create a loss of functionality and maneuverability, however the proposed modification is not replacing or reducing channels but rather reconfiguring the channels of Asada ‘826 such that a single pump is interconnected with linear channels, as seen in Fig. 13 of Briggs.  The examiner is not suggesting replacing the channels but merely reconfiguring them according to Briggs, thereby ensuing additional flexibility in maneuvering the object within the fluid medium, as taught on page 5 lines 17-35 of Briggs.  
Lastly, in response to applicant's argument that the references are not combinable due to scaling differences, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, the examiner is relying upon elements of well-known propulsion systems in the prior art and not the physical scale of these elements, as argued by appellant.  Further, it would have been obvious to one of ordinary skill in the art of fluid mechanics to use dimensional analysis when designing a device that operates in a fluid medium, i.e. liquid.  As the units used to describe and measure quantities in fluid mechanics are arbitrary and a change in a system’s units (for example feet to meters) cannot change the model itself.  Such a change leads to a rescaling of the quantities it measures, and the ratio of two quantities with the same units does not depend on the particular choice of the system or its structure.  Similarly, the proposed modification to Asada ‘826 in view of Briggs merely changes the scaling of the taught elements and does not change operation of the taught propulsion system elements themselves.

Claims 2-5, 25, 26, 28, 31-36, 38-41 and 43-48
Based on the above position with respect to claims 1, 37 and 42, dependent claims 2-5, 25, 26, 28, 31-36, 38-41 and 43-48 are considered to be properly rejected.

Claims 33 and 45
The examiner disagrees with appellants assertions related to claimed features of the pumps in their respective channels being disposed within the oil distinguishes the claimed invention over the prior art.  The pumps, as claimed, do not provide any additional structure that enables their operation in an oil environment other than what is taught in the prior art.   In addition, appellant’s specification is silent regarding any examples of a specific materials, elements or structure used in the pump construction that is oil resistant.
Further, the claim generically recites an oil without reciting or disclosing any specific degree of viscosity of that oil that would distinguish the claimed invention over the fluid environment taught in Asada et al. ‘826 or Briggs. The intended use limitation of “oil” is a broad term, and sans any degree of viscosity of the claimed oil or specific pump oil resistant structure, the pumps of Asada et al. are capable of operating in the generically claimed oil environment.

Claims 34 and 46
Appellant’s argue the cited prior art does not disclose or contemplate “exterior surfaces of the housing and the plurality of pumps are configured to be exposed to the oil within the respective fluid flow channels and are constructed from oil-compatible materials such that operation of the inspection device within the oil does not contaminate the oil”.
However, in the rejection of these claims, the examiner has admitted the cited prior art is silent to disclosing any specific materials that are oil resistant.  However, in the Office Action, the examiner has provided a 103 obvious rejection that teaches the claimed invention.  In this rejection, the examiner states one of ordinary skill in the art would have the knowledge to select a material for the housing and pumps that is suitable for their intend use environment, as such a choice is as a matter of design.  Appellants have provided no evidence pointing out any errors in the instant rejection of claims 34 and 46 with respect to the Office’s position. Therefore, appellant 's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/STEPHEN D MEIER/Supervisory Patent Examiner, Art Unit 2853   
                                                                                                                                                                                                     /LEE A FINEMAN/TQAS TC 2800                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.